PER CURIAM.
The natural parents appeal an order terminating their relationship with five of their six children. We affirm.
The facts are remarkably similar to those in Re Interest of McDonald, 201 N.W.2d 447 (Iowa 1972). The material facts can be said to be identical except to add the finding the tragic deficiencies of both parents in this case appear to have resulted in more harm to the children. The greater harm unquestionably results from the longer period of time the children in this case lived with their parents. It would add nothing to detail the facts or explain the applicable rules of law in this opinion. We are precluded from attempting to achieve a justice as desired by the unfortunate parents by working a cruel injustice upon the children. Neither can the children forestall growing up, in either suitable or unsuitable surroundings, while their parents exhaust the obviously vain hope their tragic circumstances will go away.
The judgment of the trial court must be and is
Affirmed.